No.   80-407

              I N THE SUPREME C U T O THE STATE O MONTANA
                               O R   F           F

                                             1981



T E STATE O MONTANA,
 H         F

                                      P l a i n t i f f and Respondent,

                VS   .
MICKEY GENE HANSEN,

                                      Defendant and A p p e l l a n t .



Appeal from:             D i s t r i c t Court of t h e Nineteenth J u d i c i a l D i s t r i c t ,
                         I n and f o r t h e County o f L i n c o l n .
                         Honorable R o b e r t M. H o l t e r , J u d g e p r e s i d i n g .

Counsel o f Record:

    For A p p e l l a n t :

             Hood and Sherwood, M i s s o u l a , Montana

    F o r Respondent:

             Hon. Mike G r e e l y , A t t o r n e y G e n e r a l , H e l e n a , Montana
             W i l l i a m Douglas, County A t t o r n e y , Libby, Montana



                                       S u b m i t t e d on b r i e f s : J u n e 1 0 , 1 9 8 1

                                                          Decided: S e p t . 1 5 , 1 9 8 1

Filed:   -
                  1 5 1981


                                                   Clerk
Mr. J u s t i c e J o h n Conway H a r r i s o n d e l i v e r e d t h e O p i n i o n o f
the Court.
            D e f e n d a n t , Mickey Gene Hansen, a p p e a l s from a f e l o n y
c o n v i c t i o n e n t e r e d i n t h e D i s t r i c t C o u r t of     t h e Nineteenth

J u d i c i a l D i s t r i c t , S t a t e o f Montana,          i n and f o r t h e County
of Lincoln.

            Four i s s u e s a r e p r e s e n t e d on a p p e a l :

            1.     Whether t h e D i s t r i c t C o u r t e r r e d i n a l l o w i n g t h e
S t a t e t o use,       for     t h e purposes of           impeachment,          statements
made by t h e d e f e n d a n t when e n t e r i n g a g u i l t y p l e a which was
l a t e r w i t h d r a w n by t h e c o u r t .
            2.      Whether        the     District      Court       erred       i n admitting
evidence,          over      defendant's           objection          as    to    relevancy,

S t a t e ' s E x h i b i t No. 1, a mug s h o t p h o t o g r a p h o f d e f e n d a n t .

            3.     Whether t h e D i s t r i c t C o u r t e r r e d when i t r e f u s e d
t o review p o l i c e r e p o r t s t o determine i f                   t h e r e p o r t s con-
t a i n e d e x c u l p a t o r y m a t e r i a l and w e r e ,    therefore,       discover-
a b l e t o d e f e n d a n t u n d e r s e c t i o n 46-15-302,        MCA.

            4.       Whether        the    District         Court      erred      in   denying
defendant's            motion f o r        a c h a n g e of       v e n u e and m o t i o n f o r

individually sequestered voir d i r e .
            T h i s i s t h e second          t i m e t h i s c a s e h a s been        before
t h i s Court.         On a p r e v i o u s a p p e a l ,     t h e c a s e was r e v e r s e d ,
a l b e i t on o t h e r g r o u n d s .   S t a t e v . Hansen ( 1 9 8 0 ) ,             Mont.

       ,   608 P.2d 1 0 8 3 , 37 S t . R e p .        657.        The f a c t s o f t h e c a s e
a r e c o n t a i n e d i n t h a t o p i n i o n and w i l l n o t be s e t f o r t h h e r e
e x c e p t where i t is n e c e s s a r y t o do s o i n d i s c u s s i n g a n i s s u e
t h a t h a s been r a i s e d .
            To d i s c u s s t h e f i r s t i s s u e i t i s n e c e s s a r y t o con-
sider      the    background          of   the     f a c t s leading       t o t h e problem
r a i s e d by i t .     D e f e n d a n t was a r r e s t e d on S e p t e m b e r 6 , 1 9 7 8 ,
and a n i n f o r m a t i o n was f i l e d c h a r g i n g him w i t h s e x u a l i n t e r -

course without             consent.           D e f e n d a n t was      arraigned        on      that
c h a r g e , p l e a d n o t g u i l t y , and t r i a l was s e t f o r J a n u a r y 1 0 ,

1979.       On J a n u a r y 2 , 1 9 7 9 , d e f e n d a n t , w i t h c o u n s e l , moved t o
w i t h d r a w h i s p l e a o f n o t g u i l t y and e n t e r a p l e a o f g u i l t y .
During t h e s e p r o c e e d i n g s ,     i n response t o q u e s t i o n s from t h e

c o u r t , defendant denied having sexual i n t e r c o u r s e with t h e
complaining witness.                   At    t h a t time,      defendant's privately-
r e t a i n e d c o u n s e l moved t h e c o u r t t o w i t h d r a w a s c o u n s e l , and

the     motion       was     granted.           After       further       conversations             in
court,      defendant admitted the sexual                          intercourse,           and      the
c o u r t allowed h i s p l e a of              guilty.         The r e c o r d shows t h a t
d e f e n d a n t ' s counsel t h e n withdrew h i s motion t o withdraw a s

counsel.
            S e n t e n c i n g was s e t f o r J a n u a r y 1 5 , f o l l o w i n g c o n s i d -

e r a t i o n o f a p r e s e n t e n c e i n v e s t i g a t i o n by t h e c o u r t .          That
presentence r e p o r t contained t h e d e f e n d a n t ' s d e n i a l of                       any
sexual i n t e r c o u r s e with t h e complaining witness.                         The c o u r t ,

on J a n u a r y 1 5 , 1979, because of                    the report,          entered a not
g u i l t y p l e a f o r d e f e n d a n t and s e t t h e t r i a l f o r F e b r u a r y 6 ,

1979.       On J a n u a r y 1 9 , 1 9 7 9 , t h e D i s t r i c t C o u r t a p p o i n t e d a
s u b s t i t u t e counsel for          defendant,          and t h e t r i a l was r e s e t
f o r March 6 , 1 9 7 9 .
           F o l l o w i n g t r i a l and g u i l t y v e r d i c t on March 8 , 1 9 7 9 ,

d e f e n d a n t was s e n t e n c e d t o f o r t y y e a r s i n t h e s t a t e p r i s o n
and d e s i g n a t e d a d a n g e r o u s o f f e n d e r f o r p a r o l e p u r p o s e s .
           A s previously noted,                t h i s Court reversed t h a t convic-
tion.        A    new      trial     was     set     for    May     6,     1980,      which       was
continued         until      June      17,     1980,       when     defendant         hired        new
counsel.          New      counsel       presented         motions        for    a    change        of
v e n u e and t o r e q u i r e t h e p r o d u c t i o n o f e v i d e n c e on J u n e 6 ,

1980.       The c h a n g e of v e n u e m o t i o n was d e n i e d t h a t d a y and a
p o r t i o n of    t h e motion        t o produce         the   reports      of     investi-
g a t i n g o f f i c e r s was d e n i e d l a t e r .   Following t r i a l , a g u i l t y
verdict       was     returned         on    June     18,    1980,     and     this     appeal

resulted.

           In h i s f i r s t issue defendant contends t h e D i s t r i c t
C o u r t e r r e d i n a l l o w i n g t h e S t a t e t o i n t r o d u c e , f o r impeach-

ment p u r p o s e s ,    s t a t e m e n t s d e f e n d a n t made w h i l e e n t e r i n g   a
g u i l t y p l e a which was l a t e r w i t h d r a w n by t h e c o u r t .             This
i s s u e d i r e c t l y concerns answers defendant gave t o q u e s t i o n s

p o s e d by t h e t r i a l c o u r t when h e p l e a d e d g u i l t y on J a n u a r y
2,   1979.         It raises for            t h e f i r s t t i m e t h e problem of t h e

use of       t h e s t a t e m e n t s under Rule 410,            Mont.R.Evid.,          which
provides:

           "Offer t o plead g u i l t y ; nolo contendere;
           w i t h d r a w n p l e a of g u i l t y .   Evidence of a p l e a
           of g u i l t y , l a t e r withdrawn, o r a p l e a of n o l o
           c o n t e n d e r e , o r of an o f f e r t o p l e a d g u i l t y o r
           n o l o contendere t o t h e crime charged o r any
           o t h e r c r i m e , o r o f s t a t e m e n t s made i n
           c o n n e c t i o n w i t h any of t h e f o r e g o i n g p l e a s o r
           o f f e r s , i s n o t a d m i s s i b l e i n any c i v i l o r
           criminal a c t i o n , case, or proceeding against
           t h e p e r s o n who made t h e p l e a o r o f f e r .           This
           r u l e s h a l l n o t apply t o t h e i n t r o d u c t i o n of
           v o l u n t a r y and r e l i a b l e s t a t e m e n t s made i n
           c o u r t on t h e r e c o r d i n c o n n e c t i o n w i t h any o f
           t h e f o r e g o i n g p l e a s o r o f f e r s where o f f e r e d
           f o r impeachment p u r p o s e s o r i n a s u b s e q u e n t
           p r o s e c u t i o n of t h e d e c l a r a n t f o r p e r j u r y o r
           f a l s e statement."

           A t t h e second t r i a l ,         following defendant's testimony
t h a t he d i d n o t have s e x u a l i n t e r c o u r s e w i t h t h e c o m p l a i n i n g
witness without her consent,                      t h e S t a t e used t h e s t a t e m e n t s
made on J a n u a r y 2 ,          1 9 7 9 , f o r impeachment p u r p o s e s ,      thereby
showing       that       on    a    previous        occasion       the     defendant         had
admitted       t o such s e x u a l         intercourse without consent.                     Our
q u e s t i o n i s w h e t h e r s u c h s t a t e m e n t s a r e a d m i s s i b l e under t h e

l a s t s e n t e n c e of R u l e 4 1 0 , M0nt.R.Evi.d.                  The s t a t e m e n t s w e r e

made     in     connection with                 a withdrawn          guilty          plea      and    were
u s e d f o r impeachment p u r p o s e s and s o m e e t t h o s e r e q u i r e m e n t s

of     the statute.                The r e m a i n i n g q u e s t i o n     is whether o r n o t
the     statements            were        "voluntary           and   reliable"           within        the

meaning of t h e r u l e .

              H u t t o v.    R o s s ( 1 9 7 6 ) , 429 U . S .       28,       97 S . C t .    202,       50
L. Ed. 2d 1 9 4 , is r e l i e d on by d e f e n d a n t .            I t s h o u l d be n o t e d

that      the      federal          rules       of   evidence        do     not       allow      use       of

statements             except        in     perjury        hearings,            as    contrasted           to

M o n t a n a ' s R u l e 4 1 0 , which a l l o w s t h e u s e o f                  the statements

for     impeachment p u r p o s e s             a s well       as for       a prosecution for

perjury or f a l s e statements.                         I n Hutto, t h e Court s a i d :

              " T h e t e s t i s w h e t h e r t h e c o n f e s s i o n was
              'extracted             by a n y s o r t o f          threats       or
              violence,           [ o r ] o b t a i n e d by any d i r e c t o r
              i m p l i e d p r o m i s e s , however s l i g h t , [ o r ] by t h e
              e x e r t i o n of any improper i n f l u e n c e . ' "          429
              U.S. a t 3 0 , 97 S . C t . a t 203, 50 L.Ed.2d a t
              197.

              I n many ways               the   f a c t s of    Hutto       are       comparable           to

those      here.             In    Hutto        after      entering         a    plea       bargaining

agreement          with       the     prosecuting           attorney with              regard         to    a

criminal         charge           under     Arkansas        law,     the defendant,              a t the

prosecutor's            request,           made      a    statement         confessing           to    the

crime      of      embezzlement.                 The      confession            was    made      in    the

presence          of     the       defendant's             attorney,            who    advised         the

d e f e n d a n t o f h i s F i f t h Amendment p r i v i l e g e and i n f ormed him

t h a t t h e t e r m s o f t h e p l e a b a r g a i n i n g were a v a i l a b l e r e g a r d -

less      of      the    defendant's              willingness         to        comply         with    the

r e q u e s t f o r confession. Subsequently, t h e defendant withdrew

the plea bargain,                  r e t a i n e d new c o u n s e l , and demanded a j u r y
trial.         I n t h e c o u r s e of         that trial            the s t a t e court            ruled

that     the        defendant       had       confessed         v o l u n t a r i l y and      admitted

h i s statement a t the t r i a l .                 The d e f e n d a n t was c o n v i c t e d .

            Subsequent            appeals           took        the      defendant            in   Hutto

t h r o u g h t h e s t a t e and f e d e r a l c o u r t s y s t e m s t o t h e Supreme

C o u r t of t h e U n i t e d S t a t e s .        The U n i t e d S t a t e s Supreme C o u r t

u n a n i m o u s l y r e v e r s e d t h e C i r c u i t C o u r t o f A p p e a l s and h e l d

that     (1) t h e       confession           was     not per           se    inadmissible           in a

c r i m i n a l t r i a l m e r e l y b e c a u s e i t was made s u b s e q u e n t t o and

a s a r e s u l t of a p l e a b a r g a i n i n g agreement t h a t d i d n o t c a l l

for     such confession,                and     (2) that           the       confession        was     not

involuntary            since       it     had     been        made       in    the     presence         of

defense        counsel        who       had     informed          the     defendant           that     the

t e r m s of    t h e p l e a b a r g a i n were a v a i l a b l e r e g a r d l e s s of h i s

w i l l i n g n e s s t o comply w i t h t h e p r o s e c u t o r ' s r e q u e s t f o r t h e

confession.            Such s t a n d a r d s i n H u t t o a r e p r o p e r l y a p p l i c a b l e

here.       See a l s o , J e n k i n s v. Anderson                   ( 1 9 8 0 ) , 447 U . S .       231,

100 S. Ct. 2124,     65 L. Ed. 2d 86;      Raffel        v.     United        States

( 1 9 2 6 ) , 271 U.S. 496, 46 S . C t .          5 6 6 , 70 L. Ed. 1054.

            I n t h i s c a s e d e f e n d a n t was a p p e a r i n g f o r t h e p u r p o s e

of changing a n o t g u i l t y p l e a t o a g u i l t y p l e a p u r s u a n t t o a

plea     bargain         in    which       the      prosecution              would     not     seek     an

increased           sentence        under        the      persistent               felony      offender

laws.          At    the January           2,    1979,         proceeding,           d e f e n d a n t was

r e p r e s e n t e d by p r i v a t e c o u n s e l .       The c o u r t a d v i s e d d e f e n d a n t

of    the charge against him,                       t h e maximum p u n i s h m e n t          t h a t he

c o u l d r e c e i v e , and h i s r i g h t t o a f a i r , s p e e d y and i m p a r t i a l

trial.         At    t h a t s t a g e of       t h e proceedings, defendant appar-

e n t l y became c o n f u s e d o r            reluctant          t o proceed,          or    did not

u n d e r s t a n d t h e c o n c e p t of a l e s s e r i n c l u d e d o f f e n s e r e f e r r e d
t o by t h e t r i a l j u d g e .      A r e c e s s was     t a k e n and upon r e c o n -

vening,      the     court      continued         to    advise       defendant          of   his

rights.       The f o l l o w i n g i s a n e x c e r p t f r o m t h e t r a n s c r i p t o f

t h e January 2, 1979, proceeding:

          "[DEFENSE COUNSEL]: Your Honor, a t t h i s p o i n t
          I believe          t h a t I am g o i n g t o h a v e t o move t o
          withdraw a s counsel f o r t h i s i n d i v i d u a l , i n
          v i e w of t h e f a c t t h a t t o p r o c e e d t o a t r i a l
          o f t h i s m a t t e r would i n c u r a b r e a c h o f my
          ethical obligations.                      The a t t o r n e y / c l i e n t
          p r i v i l e g e h a s d r o p p e d down t o a p o i n t where I
          f e e l I c o u l d n ' t r e p r e s e n t him.

          "THE COURT:         I u n d e r s t a n d , c o u n s e l and I am
          going t o permit t h e withdrawal.                      I am g o i n g
          t o a p p o i n t someone.       This matter is set f o r
          trial--

          "THE DEFENDANT:             Ya, I d i d i t .

          "THE COURT:              N O W , Mr. Hansen, i t i s n o t t h e
          purpose of t h i s proceeding t o t r y t o g e t a
          c o n f e s s i o n o u t of you.                 That i s n ' t the
          purpose of it.                  B u t t h e p u r p o s e i s t o make
          s u r e you u n d e r s t a n d your r i g h t s f u l l y and
          c o m p l e t e l y and t h a t you a r e n ' t p l e a d i n g
          g u i l t y t o a c r i m e t h a t i n d e e d you f e e l you
          s h o u l d have a d e f e n s e t o .                  And i t p u t s
          counsel i n a very, very strange place.                               And
          i f you w i s h o t h e r c o u n s e l I w i l l g e t you
          other counsel.                   Because sometimes people
          d o n ' t s e e e y e t o e y e on t h e s e t h i n g s .         But i t
          i s n ' t t h e p u r p o s e of t h i s t y p e of p r o c e e d i n g
          t o t r y t o g e t you t o c o n f e s s .                   I n other
          words, I r e a l l y d o n ' t c a r e .           I t d o e s n ' t make
          a n y d i f f e r e n c e t o t h e C o u r t , b u t I w a n t t o be
          s u r e t h a t i f i n d e e d you e n t e r a p l e a , a s you
          h a v e d o n e , t h a t t h e p l e a i s i n f o r m e d and
          w i l l i n g on y o u r p a r t and you a r e n o t g o i n g t o
          s a y f o r e v e r more ' I was r a i l r o a d e d . '         That is
          t h e p u rp o s e of t h i s t h i n g .       And n o t a n y o t h e r
          purpose.           These a r e r i g h t s of y o u r s under t h e
          U n i t e d S t a t e s C o n s t i t u t i o n t h a t we a r e h e r e
          d a b b l i n g w i t h t h i s m o r n i n g , and y o u r c o u n s e l
          knows and t h e J u d g e p r e s u m a b l y knows them,
          a n d w e d o n ' t want t o e x t r a c t f r o m you a p l e a
          t h a t you d o n ' t f e e l is p r o p e r .            If I don't
          a s k you t h e s e q u e s t i o n s and e s t a b l i s h i n my
          own mind t h e f a c t t h a t s o m e t h i n g d i d o r d i d
          n o t o c c u r t h e n I am n o t d o i n g my j o b , you
          see.         And t h a t is why I am a s k i n g you them.
          So i f you d o n o t a g r e e w i t h y o u r c o u n s e l , s a y
          so.        B e c a u s e he i s n o t e m b a r r a s s e d .     He h a s
          been i n t h i s courtroom a l o t , i n courtrooms
          b e f o r e , and he u n d e r s t a n d s and h e knows. And
          p e r h a p s you d o n ' t see e y e t o e y e a t t h i s
s t a g e of t h e game, and t h a t i s two d i f f e r e n t
people i n t h i s world r e a c t i n g i n d i f f e r e n t
ways t o d i f f e r e n t t h i n g s . So I am n o t t r y i n g
t o g e t you t o s a y ' Y e s , I d i d i t ' o r 'No, I
didn't.'          I am j u s t t r y i n g t o a s k you i f i n
y o u r own mind you f e l t t h a t t h e o f f e n s e was--
i n o t h e r w o r d s t h a t you d i d t h e o f f e n s e , t h a t
y e s , i n d e e d , t h e p r o b a b i l i t y i s t h a t you a r e
guilty.
"THE DEFENDANT:            Yes, I am g u i l t y .
"THE COURT:              And i f you had a t r i a l by j u r y
t h e p r o b a b i l i t y would be v e r y g r e a t t h a t t h e y
would f i n d you g u i l t y .              T h a t is what I am
t r y i n g t o e s t a b l i s h and t h a t i s why I am
a s k i n g you t h e s e q u e s t i o n s . And I d o n ' t w a n t
t o e m b a r r a s s y o u , b u t t h e y m u s t be t h e r e , s o
w i t h t h a t i n mind do you w i s h t o p r o c e e d , Mr.
Hansen?
"THE DEFENDAivT:           Yes.

"THE COURT:            Now, I d i d a s k you i n r e g a r d t o
t h i s m a t t e r , you d i d have s e x u a l i n t e r c o u r s e
w i t h t h i s p e r s o n named?
"THE DEFENDANT:            Yes.

"THE COURT:            And     t h a t person      was     n o t your
spouse?
"THE DEFENDANT:            No.
"THE COURT: And s h e d i d n o t c o n s e n t t o s u c h
intercourse?
"THE DEFENDANT:            No.

"THE         COURT:       Is t h e r e a n y t h i n g Mr. Hansen
t h a t - - I h a v e e x p l a i n e d t o you t h i s m a t t e r o f
representation                 and       I   want        you       well
represented.           Is t h e r e a n y t h i n g a b o u t t h a t a t
t h i s t i m e t h a t you b e l i e v e you want t o make a
statement t o t h e Court about?
"THE DEFENDANT:            No.
"THE COURT:              And s u b j e c t t o t h e v a r i o u s
explanations             then        you  are   f r e e l y and
v o l u n t a r i l y e n t e r i n g your p l e a i n t h i s
m a t t e r , is t h a t r i g h t ?
"THE DEFENDANT:            Yes.
"THE COURT:         I am g o i n g t o a c c e p t i t . I know
sometimes it is d i f f i c u l t t o u n d e r s t a n d
c o u n s e l i n some o f t h e s e c a s e s and t h e y t r y
t o make t h e m s e l v e s known, b u t we d e p e n d
somewhat on t h e c o u n s e l - - i n f a c t w e depend a
             g r e a t d e a l on t h e c o u n s e l i n t h e s e m a t t e r s ,
             Mr. Hansen. And b e c a u s e I know t h e c h a r a c t e r
             o f y o u r r e p r e s e n t a t i o n I know t h a t h e would
             t r y v e r y h a r d t o work i n y o u r i n t e r e s t s , y o u r
             best interests.                 B u t t h a t i s why I am a s k i n g
             you t h a t q u e s t i o n , b e c a u s e e v e n t h e b e s t
             l a w y e r o c c a s i o n a l l y d o e s n ' t q u i t e see e y e t o
             e y e w i t h h i s c l i e n t . You u n d e r s t a n d t h a t ?
             "THE DEFENDANT:             Yes.

             "THE COURT:     And you would f e e l you a r e on
             t h e same wave l e n g t h now?
             "THE DEFENDANT:             Yes."
            A s previously noted,                 t h e above d i s c u s s i o n took p l a c e

b e f o r e t h e f i r s t t r i a l and was n o t u s e d by t h e S t a t e u n t i l
t h e second t r i a l a f t e r defendant,                  i n h i s d i r e c t testimony,

t e s t i f i e d t h a t he had n e v e r had s e x u a l i n t e r c o u r s e w i t h t h e
complaining witness.                   With t h a t ,       the S t a t e argues t h a t the

f o u n d a t i o n f o r impeachment u n d e r R u l e 4 1 0 , Mont.R.Evid.,                    was
properly laid.
            Defendant a r g u e s t h a t t h i s Court should adopt any one
o f t h e f o l l o w i n g f o u r p e r se r u l e s c o n c e r n i n g t h e v o l u n t a r i -

n e s s of     the questioned statements:                         (1) s i n c e t h e s e     state-
ments were g i v e n i n c o n n e c t i o n w i t h a p l e a t h a t t h e c o u r t

l a t e r a l l o w e d t o b e w i t h d r a w n , t h e y w e r e made i n v o l u n t a r i l y ;

(2)    since the           s t a t e m e n t s were g i v e n       i n connection with a
p l e a b a r g a i n a g r e e m e n t , which i s i n e f f e c t a p r o m i s e ,            the

s t a t e m e n t s were      involuntary;            (3)    since defendant                was n o t

w a r n e d by t h e t r i a l c o u r t a t t h e time o f t h e c h a n g e o f p l e a

o f h i s F i f t h Amendment p r i v i l e g e a g a i n s t s e l f - i n c r i m i n a t i o n ,
t h e s t a t e m e n t s were i n v o l u n t a r y ;      and     (4)   since defendant's
counsel         withdrew        prior        to    the      time      defendant        made      the
s t a t e m e n t s , t h e s t a t e m e n t s were i n v o l u n t a r y .
            I n r e p l y , t h e S t a t e a r g u e s t h a t we s h o u l d e x a m i n e t h e
t o t a l i t y of t h e c i r c u m s t a n c e s t o d e t e r m i n e whether t h e ques-
t i o n e d s t a t e m e n t s w e r e v o l u n t a r y and r e l i a b l e .     It maintains

that,      given      t h e q u a l i t y of       t h e e x p l a n a t i o n of    r i g h t s and
p r o c e d u r e by t h e t r i a l j u d g e ,    t h e complete l a c k of c o e r c i v e

environment,           and     t h e l a c k of      any i n d u c e m e n t t o d e f e n d a n t ,
t h e s t a t e m e n t was v o l u n t a r y and r e l i a b l e .           Therefore,        the
S t a t e contends,          t h e s t a t e m e n t was a d m i s s i b l e t o impeach t h e
t e s t i m o n y g i v e n by d e f e n d a n t a t t r i a l .

           I n d e t e r m i n i n g t h e i s s u e w e a g a i n t u r n t o Rule 410,
Mont.R.Evid.,           and t o t h e c o m m i s s i o n comment on t h a t r u l e .

The c o m m i s s i o n n o t e d t h e d i f f e r e n c e b e t w e e n t h e f e d e r a l r u l e

a n d t h e Montana r u l e :
           "This r u l e is i d e n t i c a l t o a version of
           F e d e r a l R u l e 410 c o n d i t i o n a l l y a d o p t e d b y
           Congress.           The c o n d i t i o n was t h a t t h e r u l e
           would be s u p e r s e d e d by a n y amendment t o t h e
           Federal Rules of Criminal Procedure inconsis-
           t e n t with the r u l e .            Such a n amendment was
           made i n R u l e 6 1 1 ( e ) (6), F e d e r a l R u l e s o f
           C r i m i n a l P r o c e d u r e , which was l a t e r s u b s t i -
           t u t e d f o r t h i s v e r s i o n of t h e r u l e .          The
           Commission p r e f e r s t h e s u p e r s e d e d v e r s i o n o f
           t h e r u l e b e c a u s e it a l l o w s u s e o f s t a t e m e n t s
           w h e t h e r o r n o t made u n d e r o a t h , o n t h e
           r e c o r d , o r i n t h e p r e s e n c e of c o u n s e l , and
           most i m p o r t a n t , f o r impeachment p u r p o s e s .
           The Uniform R u l e 410 ( 1 9 7 4 ) i s s i m i l a r t o t h e
           f i r s t sentence of t h e r u l e b u t does n o t
           i n c l u d e a p r o v i s i o n s i m i l a r t o t h e second
           sentence of t h e r u l e .
           "This r u l e allows an accused t o o f f e r t o
           plead g u i l t y or nolo contendere o r t o with-
           draw such p l e a w i t h o u t e i t h e r a c t i o n being
           u s e d a g a i n s t him i n any s u b s e q u e n t t r i a l .
           T h i s is intended t o a i d t h e p l e a b a r g a i n i n g
           p r o c e s s , under s i m i l a r p o l i c y c o n s i d e r a t i o n s
           g i v e n t o o f f e r s o f compromise u n d e r R u l e 4 0 8 ,
           and t o a l l o w h i g h l y p r e j u d i c i a l e v i d e n c e t o
           be excluded under c o n s i d e r a t i o n s t h a t t h e
           reasons f o r o f f e r i n g t o plead or withdrawing
           p l e a s o f g u i l t y and n o l o c o n t e n d e r e would n o t
           be u n d e r s t o o d by a j u r y and would a l m o s t p r e -
           clude a f a i r t r i a l .           The s e c o n d s e n t e n c e o f
           t h i s r u l e i s added t o i n s u r e t h a t t h e a c c u s e d
           d o e s n o t a b u s e t h i s r u l e and c o n t r a d i c t
           earlier statements.                  See H a r r i s v. N e w York,
           4 0 1 U.S. 2 2 2 ( 1 9 7 1 ) .            The t r i a l c o u r t i s
           r e q u i r e d t o i n s u r e t h a t t h e s t a t e m e n t s were
           ' v o l u n t a r y and r e l i a b l e ' and i f c o n t r a d i c t e d ,
            t h e s t a t e m e n t s may b e i n t r o d u c e d f o r                the
            p u r p o s e s o f impeachment o r p r o s e c u t i o n                  for
            per jury.

            " E x i s t i n g Montana l a w h a s n o t s p e c i f i c a l l y
            d e a l t w i t h t h e p r o b l e m of o f f e r s t o p l e a d o r
            withdraw p l e a s , a l t h o u g h a p l e a of g u i l t y
            t h a t is n o t withdrawn is a d m i s s i b l e i n
            subsequent proceedings.                     S i k o r a v. S i k o r a ,
            1 6 0 Mont. 2 7 , 3 3 , 499 P . 2 d 8 0 8 ( 1 9 7 2 ) .
            T h e r e f o r e t h i s r u l e i s new t o Montana law.
            I t s h o u l d be n o t e d t h a t Montana law d o e s n o t
            a l l o w p l e a s of n o l o c o n t e n d e r e ; however, s u c h
            a p l e a is i n c l u d e d i n t h e r u l e because it h a s
            b e e n r e c o g n i z e d by Montana c o u r t s i n a c a s e
            where s u c h a p l e a was e n t e r e d i n f e d e r a l
            c o u r t and was r e l e v a n t t o a s t a t e c a s e .
            S t a t e ex r e l . M c E l l i o t v . F o u s e k , 9 1 Mont.
4 5 7 , 461, 8 P.2d 795 ( 1 9 3 2 ) . "

            I t is o b v i o u s from t h e a b o v e comment t h a t t h e commis-

s i o n chose t o allow c e r t a i n statements given i n connection
with     guilty        pleas      and     plea      negotiations            to    be     used       for
impeachment           purposes.            Rule      410       is   an     exception          to    the

g e n e r a l r u l e t h a t a d m i s s i o n s by a p a r t y - d e f e n d a n t   a r e admis-
s i b l e . T h i s e x c e p t i o n , a c c o r d i n g t o t h e comment, was g r a n t e d
t o encourage t h e use of p l e a b a r g a i n i n g a g r e e m e n t s .                       But,
t h e r u l e was n o t d e s i g n e d t o a l l o w a d e f e n d a n t t o a b u s e t h e

p l e a b a r g a i n p r o c e s s w i t h no p e n a l t y .

            Here      defendant         is     no    stranger         in     court,          although

r e a d i n g h i s t e s t i m o n y a t t h e h e a r i n g on J a n u a r y 2 o n e would
t h i n k i t had been h i s f i r s t time i n c o u r t .                  The t r i a l c o u r t

c a r e f u l l y and e x t e n s i v e l y q u e s t i o n e d d e f e n d a n t on t h e v o l u n -
t a r i n e s s of t h e p l e a ,     h i s understanding of                the charge,            the
c o n s e q u e n c e s of t h e p l e a and t h e f a c t u a l b a s i s f o r h i s p l e a .
When d e f e n d a n t w e n t back on t h e p l e a b a r g a i n i n g a r r a n g e m e n t s
against h i s counsel's wishes, counsel requested the court t o
withdraw        as     counsel       because        of     a     breach      of    professional
e t h i c s t h a t h e f e l t was v i o l a t e d .          The c o u r t s t a t e d it would
g e t d e f e n d a n t a new a t t o r n e y , and d e f e n d a n t t h e n v o l u n t a r i l y

a d m i t t e d t h a t h e had committed t h e act.
            C l e a r l y d e f e n d a n t abused t h e p l e a b a r g a i n i n g p r o c e s s

here,      and       we     sustain          t h e d e c i s i o n of      the    trial          judge   in
a l l o w i n g t h e s t a t e m e n t t o be i n t r o d u c e d .
            I n r e p l y t o d e f e n d a n t ' s f o u r p e r se r u l e s a g a i n s t t h e
t o t a l i t y o f t h e c i r c u m s t a n c e s a r g u e d by t h e S t a t e , t h e S t a t e

notes      that       it        was    defendant         here    who moved             the        District
C o u r t t o a l l o w him t o w i t h d r a w h i s n o t g u i l t y p l e a and t o

p l e a d g u i l t y , and t o move t h e D i s t r i c t C o u r t t o a c c e p t t h e
plea     of    guilty,           d e f e n d a n t must      establish           that       the     guilty
p l e a was b e i n g k n o w i n g l y and v o l u n t a r i l y e n t e r e d .            The c o u r t
m u s t t h o r o u g h l y e x p l o r e t h e v o l u n t a r i n e s s on t h e p a r t o f a

defendant prior                  to    accepting a g u i l t y plea.                    See s e c t i o n
46-12-204,           MCA.

           I n S t a t e v.            Azure      ( 1 9 7 7 ) , 1 7 5 Mont. 189,          573 P.2d
179,     this        Court        noted       that     the    b e s t method           to    establish

v o l u n t a r i n e s s i s on a f a c t u a l b a s i s and t h a t t h i s s h o u l d b e
d o n e a t t h e time of                t h e e n t e r i n g of         the plea.              Here t h e
trial      judge          did    all     i n h i s power         to       establish          a     factual
basis for the plea.                      D e f e n d a n t a d m i t t e d t h a t he had s e x u a l
i n t e r c o u r s e with t h e complaining w i t n e s s ,                  t h a t s h e was n o t

h i s s p o u s e and t h a t t h e s e x u a l i n t e r c o u r s e had t a k e n p l a c e
without her consent.                     A r e c e n t c a s e of         t h i s Court, S t a t e v.

August L e e White ( 1 9 8 1 ) ,                       ,   Mont.      -
                                                                      1          - P.2d                   I




-      S t .Rep.                      (No.    80-351,        decided        August          31,     1981),
noted      t h a t S t a t e v.          Azure,       supra,       requires the record                   to
d i s c l o s e t h e defendant has f u l l understanding of t h e crime
t o w h i c h he p l e a d s .           Absent such understanding,                         t h i s Court
will     n o t presume            that        t h e p l e a was made             "with       an under-
standing         of       the     charge."             The    State         agrees       that       Azure
requires         a    defendant              have     full      knowledge         of     the       charge
a d m i t t e d by p l e a d i n g g u i l t y .
           We     are        satisfied      that      the     present       case     meets      the
r e q u i r e m e n t s of    Azure      and       that    t h e d i s p a r a t e outcomes of
                            -
t h i s c a s e and A z u r e a r e mandated by t h e d i f f e r e n t c i r c u m -

s t a n c e s of e a c h c a s e .        F i n a l l y we n o t e t h a t , a s p r e v i o u s l y
discussed,           the       record       in      this     case     demonstrates            that

d e f e n d a n t was s u f f i c i e n t l y i n f o r m e d t o e n t e r a p l e a t h a t was
" v o l u n t a r y w i t h u n d e r s t a n d i n g of t h e c h a r g e , " s e c t i o n 46-12-
204, MCA.           I n A z u r e t h e d e f e n d a n t was n o t s o i n f o r m e d .         We

f i n d no m e r i t t o d e f e n d a n t ' s c o n t e n t i o n h e r e t h a t h e was n o t

p r o p e r l y i n f o r m e d and s u s t a i n t h e t r i a l c o u r t ' s a d m i s s i o n o f
t h e dispute evidence.
           The n e x t i s s u e r a i s e d i s w h e t h e r S t a t e ' s E x h i b i t No.

1, a p h o t o g r a p h o f d e f e n d a n t , was p r o p e r l y a d m i t t e d by t h e

t r i a l c o u r t over d e f e n d a n t ' s o b j e c t i o n .
           Defendant c i t e s S t a t e v.               B i s c h e r t ( 1 9 5 7 ) , 1 3 1 Mont.
1 5 2 , 308 P.2d 9 6 9 , f o r s u p p o r t o f h i s p o s i t i o n .           It states:

            ". . .        p h o t o g r a p h s s t a n d on t h e same f o o t i n g
           a s d i a g r a m s , maps, p l a n s and t h e l i k e , and a s
           a g e n e r a l r u l e , whenever r e l e v a n t t o d e s c r i b e
           a     person,             place,          or    thing,     they      are
           a d m i s s i b l e f o r t h e p u r p o s e of e x p l a i n i n g and
           a p p l y i n g t h e e v i d e n c e and a s s i s t i n g t h e c o u r t
           and j u r y i n u n d e r s t a n d i n g t h e c a s e .
           "Photographs t h a t a r e c a l c u l a t e d t o arouse
           t h e s y m p a t h i e s o r p r e j u d i c e s of t h e j u r y a r e
           properly excluded, p a r t i c u l a r l y i f they a r e
           not s u b s t a n t i a l l y necessary or i n s t r u c t i v e t o
           show m a t e r i a l f a c t s o r c o n d i t i o n s . "         131
           Mont. a t 1 5 9 , 308 P.2d a t 973.

H e r e , t h e S t a t e i n t r o d u c e d a p h o t o g r a p h t a k e n a t t h e t i m e of
defendant's a r r e s t .            The e x h i b i t was a mug s h o t o f d e f e n d a n t
i n an unkept,               messy    state.          Defendant        contends        that     the
p h o t o was i r r e l e v a n t and d i d n o t go t o showing any m a t e r i a l
fact.
           B i s c h e r t was a h o m i c i d e c a s e i n v o l v i n g a s m a l l c h i l d .
The fact situation there is not applicable to the fact situ-
ation here.         In this case the photo was taken at the time of
defendant's arrest.           It was admitted as part of the identi-
fication testimony of the victim and was corroborative of
the victim's ability to identify defendant both at trial and
at the time of the incident.           A view of the photograph cer-
tainly does not arouse anyone's passion or prejudice, nor is
it inflammatory.           Therefore, we find no merit to this issue.
          The next issue for review is whether the trial court
erred in refusing to review police reports to determine if
they contained exclupatory material and were, therefore,
discoverable to the defendant under section 46-15-302, MCA.
Prior to trial defendant filed a motion to produce, pursuant
to section 46-15-302, MCA, asking to inspect and copy "all
papers, documents, oral or written statements          . . ."   in the
hands of the prosecutor.            At a hearing on the motion the
State took the position that all police reports were work
product and not discoverable.            Defendant relies on section
46-15-302(2), MCA, which provides in part:
      "(2)      .      .
              . This subsection does not apply to
      the work product of the prosecution, which is
      documents drawn up by law enforcement
      officials for internal communications and law
      enforcement officers' field notes, except
      that any exculpatory information contained in
      such documents or notes must be produced."
      Defendant argues that because the offense was alleged
to have occurred some twenty-one months prior to defendant's
request    at    the    second    trial, because   several   officers,
including Woods and Spain, were no longer employed by the
law enforcement officials of Lincoln County,             and because
there was       no    independent record of their     investigation,
defendant was unable to determine whether their statements
c o n t a i n e d any e x c u l p a t o r y m a t e r i a l . H e ,           therefore, requested

t h e c o u r t t o review t h e s e p o l i c e                    reports         and d e t e r m i n e       if

t h e r e was d i s c o v e r a b l e m a t e r i a l             i n them.           He a l l e g e s        that

t h e c o u r t d e n i e d t h e p r o d u c t i o n of t h e p o l i c e r e p o r t s m e r e l y

o n t n e p r o s e c u t o r ' s a s s e r t i o n t h a t t h e y c o n t a i n e d no e x c u l -

patory matters.

           At        the        omnibus       hearing         on    June       6,     1980,          defendant

requested t h e c o u r t t o review t h e p o l i c e r e p o r t s t o d e t e r -

mine     if     t h e r e were           inconsistencies                 in    the     victim's              early

s t a t e m e n t s and h e r t r i a l t e s t i m o n y .              The c o u r t a g r e e d t o d o

s o and d i d .             The       record     does not            indicate           that         defendant

focused         on        the    testimony          of     Spain         and Woods o r                made     any

w r i t t e n motion            for     the    court        to     so     review       those           reports.

For     that         reason,          the     issue        is      not      properly            before        this

Court.         The m a t t e r c a n n o t be u s e d t o p u t t h e t r i a l c o u r t i n

error      if        it    was     not       brought         specifically              to       the        court's

attention.

           The f i n a l i s s u e b e f o r e u s i s w h e t h e r                  the court erred

i n denying d e f e n d a n t ' s motion f o r                      a c h a n g e o f v e n u e and a

motion         for    individually sequestered                           voir       dire.            Defendant

filed      a     motion           for    a    change         of     venue       with        a        supporting

a f f i d a v i t on May 3 0 ,               1980,       which was h e a r d            and d e n i e d         on

June 6,         1980.           The m o t i o n was renewed,                   h e a r d and d e n i e d on

J u n e 1 6 , 1980.             Both o f t h e s e m o t i o n s r a i s e d t h e same i s s u e s

of    pretrial             publicity          and     the       publication            of       information

w h i c h c l e a r l y would n o t h a v e been a d m i s s i b l e a t t r i a l .

            This          Court       recently        set        forth        the    change           of     venue

issues         which        are       addressed            here     as        going      to          the     sound

d i s c r e t i o n of      the court.               See, S t a t e v.          Bashor          (1980),        -
Mont.     -,               614 P.2d 470,                 37 S t . R e p .     1098.             In    S t a t e v.
Board ( 1 9 5 9 ) , 1 3 5 Mont. 1 3 9 , 143-144,               337 P.2d 9 2 4 ,        927, we

s e t f o r t h the t e s t a s follows:

           "Our c o u r t l o o k s f o r a c h a i n r e a c t i o n .       It
           s t a r t s with the basic premise t h a t the
           a c c u s e d i s e n t i t l e d t o a f a i r t r i a l . Next i t
           checks t h e p u b l i c i t y complained o f , a s t o its
           c o n t e n t s and more i m p o r t a n t , a s t o i t s t o t a l
           e f f e c t upon t h e ' f a i r t r i a l r i g h t . '          . . .
           F i n a l l y , i t o b j e c t i v e l y c o n s i d e r s t h e end
           resulk-was a f a i r t r i a l denied a s a r e s u l t of
           t h e p u b l i c i t y and i t s e f f e c t s ?    . . ."
           W h a v e examined c a r e f u l l y t h e a l l e g a t i o n s g i v e n f o r
            e

t h e r e q u e s t e d c h a n g e o f v e n u e and f i n d t h e y f a i l t o e s t a b -

lish     any     possibility          of    jury       prejudice      due        to   pretrial

publicity.           As    noted      by    the    State,      only        two    prospective

jurors,      Mr.    Cook and Mrs.            Seekins,      r e s p o n d e d t h a t t h e y had

r e a d o r h e a r d a n y t h i n g a b o u t t h e c a s e i n t h e newspaper o r on

the radio.           T h e r e were two M i s t e r s Cook on t h e p r o s p e c t i v e

jury     panel      and     both     Misters       Cook     and    Mrs.          Seekins    were

eliminated         by     peremptory        challenge        and    therefore         did    not

s e r v e on t h e t r i a l j u r y .      I n a d d i t i o n , Mr. S t e b a n s , who was

s e l e c t e d a s an a l t e r n a t e j u r o r ,   s a i d t h a t h e had r e a d some

newspapers         a r t i c l e s b u t was n o t p r e j u d i c e d .         However,    the

a l t e r n a t e juror did not sit a s a juror                in the deliberations.

T h e r e f o r e , no p r e j u d i c e t o d e f e n d a n t h a s b e e n shown.

           The judgment o f t h e D i s t r i c t C o u r t i s a f f i r m e d .
We c o n c u r :